2016 WI 71

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2015AP2303-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Scott E. Selmer, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Scott E. Selmer,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST SELMER

OPINION FILED:          July 15, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                     2016 WI 71
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.       2015AP2303-D


STATE OF WISCONSIN                        :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Scott E. Selmer, Attorney at Law:


Office of Lawyer Regulation,                                      FILED
              Complainant,
                                                             JUL 15, 2016
      v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
Scott E. Selmer,

              Respondent.




      ATTORNEY    disciplinary   proceeding.           Attorney's        license

suspended.


      ¶1      PER CURIAM.    This is a reciprocal discipline matter.

On November 13, 2015, the Office of Lawyer Regulation (OLR)

filed a complaint and motion pursuant to Supreme Court Rule

(SCR) 22.22,1 requesting this court suspend Attorney Scott E.


      1
        SCR 22.22 (Reciprocal discipline) provides:
           (1) An attorney on whom public discipline for
      misconduct or a license suspension for medical
                                                    (continued)
                                             No.   2015AP2303-D




incapacity has been imposed by another     jurisdiction
shall promptly notify the director of      the matter.
Failure to furnish the notice within 20    days of the
effective date of the order or judgment   of the other
jurisdiction constitutes misconduct.

     (2) Upon the receipt of a certified copy of a
judgment or order of another jurisdiction imposing
discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order
from the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub.(3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity,

     (c)   The   misconduct   justifies   substantially
different discipline in this state.

     (4) Except as provided in sub.(3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
                                               (continued)
                           2
                                                                    No.   2015AP2303-D


Selmer’s license to practice law in Wisconsin for a period of 12

months, as reciprocal discipline identical to that imposed by

the Minnesota Supreme Court.            Upon our review, we agree that it

is appropriate to impose the same 12-month suspension imposed by

the   Minnesota   Supreme      Court,    as    well     as    the   costs   of     this

proceeding, and we reject Attorney Selmer’s arguments to the

contrary.

      ¶2    Attorney      Selmer   was       admitted    to     practice     law     in

Wisconsin in 1978. Attorney Selmer's Wisconsin law license is

currently suspended for failure to comply with CLE reporting

requirements,     for   failure    to    pay    annual       bar    dues,   and     for

failure    to   provide    a   required       trust     account      certification.




      shall be conclusive evidence of the attorney's
      misconduct or medical incapacity for purposes of a
      proceeding under this rule.

           (5) The supreme court may refer a complaint filed
      under sub. (2) to a referee for a hearing and a report
      and recommendation pursuant to SCR 22.16. At the
      hearing, the burden is on the party seeking the
      imposition   of  discipline   or   license  suspension
      different from that imposed in the other jurisdiction
      to demonstrate that the imposition of identical
      discipline or license suspension by the supreme court
      is unwarranted.

           (6) If the discipline or license suspension
      imposed in the other jurisdiction has been stayed, any
      reciprocal discipline or license suspension imposed by
      the supreme court shall be held in abeyance until the
      stay expires.


                                         3
                                                             No.     2015AP2303-D


Attorney Selmer was admitted to practice law in Minnesota in

1984.    He presently resides in New York.

    ¶3      The following facts are taken from the OLR's complaint

relating    to   the   Minnesota   disciplinary        proceedings     and   the

documents    attached     to   that       complaint.     Attorney      Selmer's

professional disciplinary history in Wisconsin consists of:


    • A 1990 private reprimand for practicing law when his
    license was suspended for failure to meet CLE
    requirements, by filing documents with the Pierce
    County Circuit Court and Wisconsin Court of Appeals.
    Private Reprimand 1990-23.

    • A 1995 public reprimand for failure to promptly
    provide his client in a personal injury matter a full
    accounting of funds he received on her behalf,
    charging   and  suing   that  client   to  collect  an
    unreasonable fee, abusing the discovery process in
    that action, and failing to maintain proper trust
    account books and records, falsely certifying that he
    had done so and commingling personal and client funds
    in his trust account. Disciplinary Proceedings Against
    Selmer, 195 Wis. 2d 687, 538 N.W.2d 252 (1995).

    • A 1999 one-year suspension for engaging in a pattern
    of   frivolous    and   harassing    conduct    by   filing
    counterclaims    alleging    racial    discrimination    in
    actions brought against him by his creditors and by
    filing claims in state and federal courts alleging
    racial discrimination, knowingly offering false and
    misleading evidence in response to discovery requests,
    failing   to   supplement    incomplete   and    misleading
    responses to discovery requests, failing to comply or
    make reasonably diligent efforts to comply with
    legally   proper    discovery   requests,    making   false
    statements of fact in attempts to advance his own
    interests, and engaging in dishonest conduct in those
    actions. Disciplinary Proceedings Against Selmer, 227
    Wis. 2d 85, 595 N.W.2d 373 (1999).

    • A 2009 public reprimand for failure to comply with
    the terms of probation, failure to file timely

                                      4
                                                                          No.     2015AP2303-D


    individual income tax returns, and a fifth-degree
    assault conviction. Disciplinary Proceedings Against
    Selmer, 2009 WI 15, 315 Wis. 2d 650, 761 N.W. 2d 6.
    ¶4      In     the      Minnesota       proceeding           giving    rise     to    this

reciprocal discipline case, the Minnesota Supreme Court noted

that Attorney Selmer had been disciplined in Minnesota on four

prior    occasions.         In    1995      Attorney        Selmer        was     publically

reprimanded      and     placed     on    probation        for     several       violations,

including   abusing         the   discovery          process.      In     re    Selmer,     529

N.W.2d 684, 685 (Minn. 1995). In 1995, the Minnesota Supreme
Court    affirmed      an    admonition         issued     to     Attorney       Selmer    for

improperly charging a client. In 1997, the Minnesota Supreme

Court suspended Attorney Selmer for 12 months for engaging in a

pattern of harassing and frivolous litigation and failing to

comply with discovery requests. In re Selmer, 568 N.W.2d 702,

704-05    (Minn.       1997).     In     2008,      the    Minnesota       Supreme        Court

publicly reprimanded Attorney Selmer and placed him on probation

in part for failing to pay a judgment entered against him. In re

Selmer, 749 N.W.2d 30, 33 (Minn. 2008).

    ¶5      On     July     15,     2015,       effective         July    29,     2015,    the
Minnesota Supreme Court indefinitely suspended Attorney Selmer's

Minnesota     law        license,        with       no    right      to        petition    for

reinstatement for a minimum of 12 months.                         The Minnesota Supreme

Court found that Attorney Selmer violated Minnesota Rules of

Professional     Conduct         sections       1.1,      3.1,    3.4(c),       3.4(d),    and

8.4(d) through a pattern of frivolous and harassing litigation,

a failure to obey court orders, and a failure to comply with
legally proper discovery requests.                        The Minnesota court found

                                                5
                                                                                No.       2015AP2303-D



that     Attorney           Selmer      filed       ten        separate     lawsuits         in    two

different         counties,         the      court       of    appeals,     and       a    Minnesota

federal district court, and then repeatedly failed to obey court

orders, appear for hearings, or otherwise respond to pleadings

and discovery requests.                      All ten lawsuits were dismissed based

either      on        the   frivolity         of    Attorney       Selmer's       arguments         or

because he failed to comply with court rules.                                   The court noted

that two of Attorney Selmer's four prior Minnesota disciplinary

proceedings were for similar conduct, engaging in a pattern of

harassing and frivolous litigation.

       ¶6        In its complaint, the OLR alleged that Attorney Selmer

is subject to reciprocal discipline and that, by failing to

notify      OLR       of    his     suspension           in    Minnesota    for       professional

misconduct            within      20    days       of     the     effective       date       of    its

imposition, Selmer violated SCR 22.22(1).

       ¶7        The OLR asked this court to issue an order, pursuant

to   SCR    22.22(2)(b),            directing           Attorney       Selmer    to       inform    the

court      in    writing       of      any    claim       by    him,     predicated        upon    the
grounds         set    forth      in    SCR    22.22(3),          that    the     imposition        of

discipline        reciprocal           to    that       imposed    in     Minnesota        would     be

unwarranted, and of the factual basis for any such claim. Delay

ensued because of difficulty completing proof of service.                                          This

court issued the requested order on February 9, 2016.

       ¶8        On March 1, 2016, Attorney Selmer responded to this

court’s order.              He filed an answer to the order to show cause,

an answer to the complaint, and a motion to dismiss or for an
extension of time.
                                                     6
                                                                            No.     2015AP2303-D



      ¶9      Attorney Selmer’s cursory answer merely denies "each

and   every    material        allegation          of    the    complaint"          and    seeks

dismissal of the complaint.

      ¶10     Attorney      Selmer      contends        the    "Minnesota          court    that

held him in violation of the Minnesota Rules of Professional

Responsibility were specious due to the fact that the original

trial court of Minnesota lacked subject matter jurisdiction in

the       original      action         which       culminated          in         respondent's

suspension." He asks this court to dismiss the order to show

cause, enter judgment in his favor, and, in the alternative, he

seeks a trial on the merits.

      ¶11     On    March     16,    2016,     the      court    ordered          the     OLR   to

respond to Attorney Selmer’s filings. OLR did so, maintaining

that imposition of reciprocal discipline is appropriate based on

the record presented to this court.                     We agree.

      ¶12     We    decline    the     OLR’s       invitation     to    strike          Attorney

Selmer's      cursory       answer,       but       agree       that    it         is     wholly

insufficient to warrant dismissal of the OLR complaint.
      ¶13     Next we consider Attorney Selmer’s challenge to the

order to show cause. Attached to the OLR disciplinary complaint

are   a    number     of    documents        from       the    Minnesota          disciplinary

proceeding         including     the     18-page        petition       for        disciplinary

action filed in December 2013, an affidavit of service, the

referee’s     detailed      and      thoughtful         26-page     findings         of    fact,

conclusions of law and recommendation for discipline, and the

17-page per curiam decision rendered by the Minnesota Supreme
Court on July 15, 2015.
                                               7
                                                                               No.    2015AP2303-D



       ¶14    SCR    22.22(4)        provides:        "Except        as   provided       in    sub.

(3),   a     final      adjudication        in       another     jurisdiction           that    an

attorney has engaged in misconduct or has a medical incapacity

shall be conclusive evidence of the attorney's misconduct or

medical      incapacity        for      purposes      of    a    proceeding           under   this

rule."

       ¶15    A     copy     of      the    Minnesota           Supreme        Court’s        final

adjudication of Attorney Selmer's misconduct accompanies the OLR

complaint      and    is    conclusive         evidence         of    Attorney's        Selmer’s

misconduct for purposes of this proceeding.

       ¶16    SCR 22.22(3) provides that this court shall impose the

identical discipline or license suspension unless one or more of

the following is present:

            (a) The procedure in the other jurisdiction was
       so lacking in notice or opportunity to be heard as to
       constitute a deprivation of due process.

            (b) There was such an infirmity of proof
       establishing the misconduct or medical incapacity that
       the supreme court could not accept as final the
       conclusion in respect to the misconduct or medical
       incapacity.

            (c)   The   misconduct   justifies                            substantially
       different discipline in this state.
Attorney Selmer claims that the Minnesota trial court lacked

subject matter jurisdiction in the underlying action giving rise

to his suspension, and as a basis for his motion to dismiss this

action,      relies     upon      all    the   files       and       records     he     filed   in

defense      of   the      misconduct      charges         brought        by    the    Minnesota




                                                 8
                                                                            No.     2015AP2303-D



Office      of    Lawyers       Professional          Responsibility.        Neither       claim

falls within the purview of SCR 22.22(a) through (c).

       ¶17       SCR 22.22(3)(a) ensures that a disciplinary respondent

is afforded "notice and opportunity to be heard."                                   The record

before         this     court     demonstrates          that     Attorney         Selmer    was

personally served with the Minnesota disciplinary complaint and

that    a      full,    two-day        evidentiary      hearing       on    the    merits    was

conducted.            Attorney        Selmer   participated           in     that     hearing.

Attorney Selmer has failed to demonstrate a lack of due process

as   to     notice       or   opportunity         to    be    heard    in    the     Minnesota

proceeding.

       ¶18       SCR 22.22(3)(b) provides that this court shall impose

the identical discipline or license suspension unless there "was

such      an     infirmity       of    proof   establishing           the    misconduct      or

medical incapacity that the supreme court could not accept as

final the conclusion in respect to the misconduct or medical

incapacity."           Attorney Selmer fails to satisfy this criterion as

well.       Again, the Minnesota court conducted a full hearing on
the merits.           The referee's findings of fact, conclusions of law,

and the certified copy of the Minnesota Supreme Court's opinion

issued      July       15,    2015      reflect       the    extensive      procedural       and

substantive history of the Minnesota disciplinary process.

       ¶19       SCR 22.22(3)(c) pertains if the misconduct justifies

substantially different discipline in this state. The sanction

imposed for Attorney Selmer’s misconduct in Minnesota is not

substantially different from the typical sanction for comparable
misconduct in Wisconsin. As the Minnesota Supreme Court noted,
                                                  9
                                                                        No.     2015AP2303-D



Attorney     Selmer’s      misconduct        was       serious,     and        spanned           a

significant number of court files at the state district, federal

district,     and    state    appellate          levels,     all    of        which        were

dismissed based either on the frivolity of Attorney Selmer’s

arguments or because Attorney Selmer failed to comply with court

rules.

       ¶20   Attorney Selmer has wholly failed to provide any claim

predicated upon the grounds set forth in SCR 22.22(3) indicating

that     imposition      of   the     identical          discipline           or     license

suspension by this court would be unwarranted.

       ¶21   Finally, notwithstanding Attorney Selmer’s unsupported

and conclusory denials, the record supports the OLR’s assertion

that     Attorney    Selmer    failed       to     timely    notify           OLR    of        his

suspension in Minnesota, which constitutes misconduct pursuant

to SCR 22.22(1).

       ¶22   Accordingly,      we    deny        Attorney    Selmer’s           Motion          to

Dismiss or [for] Extension of Time and his request for a trial.

We   grant    the    OLR’s    request      and     suspend     Attorney             Scott       E.
Selmer's license to practice law in Wisconsin for 12 months as

discipline reciprocal to that imposed upon him in Minnesota.

       ¶23   Attorney     Selmer     shall       pay   the   full       costs        of    this

proceeding which total $842.50 as of May 19, 2016.                                    He has

identified no factors that would justify a reduction in costs.

See SCR 22.24(1m).

       ¶24   IT IS ORDERED that the license of Scott E. Selmer to

practice     law    in   Wisconsin    is     suspended       for    a    period           of    12
months, effective the date of this order.
                                           10
                                                               No.    2015AP2303-D



    ¶25   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Scott E. Selmer shall pay to the Office of Lawyer

Regulation the costs of this proceeding which total $842.50 as

of May 19, 2016.

    ¶26   IT      IS    FURTHER     ORDERED      that   the     administrative

suspension   of   Scott    E.     Selmer's   license    to    practice   law   in

Wisconsin, due to his failure to pay mandatory bar dues and

failure to comply with continuing legal education requirements,

and failure to complete trust account certification, will remain

in effect until each reason for the administrative suspension

has been rectified, pursuant to SCR 22.28(1).

    ¶27   IT IS FURTHER ORDERED that, to the extent he has not

already   done    so,     Scott    E.   Selmer    shall      comply   with     the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.




                                        11
    No.   2015AP2303-D




1